¶ 1 This case came before the Court on its January 10, 2019, En Banc Conference to consider the petition for review. The Court decided by a majority that the State's petition for review should be granted. The Court decided unanimously that review of the issue raised in the Respondent's answer to the petition for review should be denied.
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the State's petition for review is granted. Review of the issue raised in the Respondent's answer to the petition for review is denied. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE